DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claims 12 which depends on claims 10 and 8 recites in part “further comprising, before operation a) or operation b)”. There is no “operation a” or “operation b” recited in any of these claims. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "device configured to" in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102[a][1] as being anticipated by Crook (US-20130136259).
a.	Referring to claims 1, 5, 6, 8, 11, 14 and 15:
	Regarding to claims 1, 5, 6, 8, 11, 14 and 15, Crook teaches an authentication device comprising: a light sensor; and a transmitter; wherein the authentication device is configured to: receive a unique identifier from a user device by sensing, with the light sensor, a visual element encoding the unique identifier that is displayed on a display of the user device (Para 46…. Light sensor scanning optical code for unique information); transmit, to a server, the unique identifier (Para 47… cryptographic key corresponding to unique identifier for decryption of message); receive, from the server, a cryptographic key corresponding to the unique identifier (Para 47… cryptographic key corresponding to unique identifier for decryption of message); and transmit, with the transmitter to the user device, the cryptographic key for decryption of an electronic message corresponding to the unique identifier (Para 47… cryptographic key corresponding to unique identifier for decryption of message).
a.	Referring to claims 2 and 9:
	Regarding to claims 2 and 9, Crook teaches the authentication device of claim 1, wherein the transmitter is configured to establish a one-way communication channel with the user device (Para 37 and 38… communication channel).  
a.	Referring to claims 3 and 12:
	Regarding to claims 3 and 12, Crook teaches the authentication device of claim 1, further comprising a user input device for receiving biometric information and/or a secret code from a user, wherein the authentication device is configured to prevent transmission of the unique identifier to the server until a valid biometric information and/or a valid secret code is entered in the user input device (Para 47… authentication before obtaining the unique identifier).   
a.	Referring to claims 4 and 10:
	Regarding to claims 4 and 10, Crook teaches the authentication device of claim 1, further configured to: receive a sender's identification by scanning a second visual element encoding the sender's identification that is displayed on the display of the user device; and -3-transmit, to a server, the sender's identification (See Para 50 and the rejection in claim 1). 
a.	Referring to claims 7:
	Regarding to claims 7, Crook teaches the system of claim 6, wherein the authentication device and the user device are paired (Fig 3… authentication processor and sensor).  
a.	Referring to claims 13:
	Regarding to claims 13, Crook teaches the computer-implemented method of claim 11, further comprising: receiving, by the authentication device, a sender's identification by scanning a second visual element associated with the electronic message and encoding the sender's identification that is displayed on the display of the user device; transmitting, by the authentication device, to the sender's identification to the server; and receiving, by the authentication device, a response from the server, the response indicating that the sender's identification did or did not match a stored sender's identification corresponding to the electronic message (See the rejection in claims 1 and 4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497